—Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J.), rendered May 26, 2010, convicting defendant, after a nonjury trial, of attempted aggravated harassment in the second degree and attempted endangering the welfare of a child, and sentencing him to a term of one year’s probation, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The victim, who had known defendant for approximately two years, testified that she recognized defendant’s voice on the inappropriate voice mail messages left for her. There is no basis for disturbing the court’s credibility determinations regarding the identity of the caller. Concur—Mazzarelli, J.P, Andrias, Saxe, Manzanet-Daniels and Gische, JJ.